     Case 4:21-cv-00184-O Document 62 Filed 08/20/21               Page 1 of 2 PageID 1395



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

KATHERINE M. CLEARY, et al.,                    §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §     Civil Action No. 4:21-cv-00184-O
                                                §
AMERICAN AIRLINES, INC.,                        §
                                                §
        Defendant.                              §

                                             ORDER

        Before the Court is Defendant’s Unopposed Motion for Leave to File Document Under

Seal filed on August 2, 2021. ECF No. 61. For good cause shown, after carefully analyzing the

contents of the document at issue and considering the public’s right of access to documents filed

in a case, the Court GRANTS the Motion.

        Exhibit 2 to the Declaration of Nicholas S. Lessin in Support of Defendant’s Opposition to

Plaintiffs’ Motion to Compel Production, in the Defendant’s Appendix (ECF No. 60 at 15),

contains confidential and proprietary information of certain of Defendant’s customers. Those

customers have “legitimate privacy interests” in maintaining the confidential nature of their full

names, account numbers, and credit card information contained in the exhibit, and the public has

no reasonable right of access that overcomes the customers’ interest in maintaining their privacy

and the confidentiality of such data. See Binh Hoa Le v. Exeter Finance Corp., 990 F.3d 410, 420-

21 (5th Cir. 2021). Accordingly, sealing a document such as this one does not run afoul of the

presumption that documents filed in court should be open to public inspection or the Court’s duty

to protect the public’s right of access to documents filed in pending cases.
  Case 4:21-cv-00184-O Document 62 Filed 08/20/21              Page 2 of 2 PageID 1396



       Therefore, Exhibit 2 to the Declaration of Nicholas S. Lessin in Support of Defendant’s

Opposition to Plaintiffs’ Motion to Compel Production, contained in the Defendant’s Appendix

(ECF No. 60 at 15), SHALL BE SEALED until further order of the Court.

       It is so ORDERED on August 20, 2021.



                                              ______________________________________
                                              Hal R. Ray, Jr.
                                              UNITED STATES MAGISTRATE JUDGE




                                              2
